         Case 1:19-cv-00067-PEC Document 72 Filed 02/09/21 Page 1 of 1




          In the United States Court of Federal Claims
                                        No. 19-67C

                                (E-Filed: February 9, 2021)

                                            )
 TONY ROWE, et al.,                         )
                                            )
               Plaintiffs,                  )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
               Defendant.                   )
                                            )

                                          ORDER

        On January 19, 2021, defendant filed a motion to certify an interlocutory appeal
and stay all proceedings in this case pending resolution of that appeal. See ECF No. 70.
Plaintiffs’ response to this motion was due to be filed on or before February 2, 2021. As
of the filing of this order, the court has not received plaintiffs’ response. The court will
afford plaintiffs’ one more opportunity to file their response.

        Accordingly, on or before February 12, 2021, plaintiffs are directed to FILE their
response to defendant’s motion to certify an interlocutory appeal and stay all proceedings
in this case, ECF No. 70.

       IT IS SO ORDERED.


                                           s/Patricia E. Campbell-Smith
                                           PATRICIA E. CAMPBELL-SMITH
                                           Judge
